NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARLON BLACHER,                                 No. 16-56667

                Plaintiff-Appellant,            D.C. No. 2:14-cv-07985-GW-AGR

 v.
                                                MEMORANDUM*
B. DIEBALL, Correctional Sergeant,
individually and in his official capacity;
ELVIN VALENZUELA, Warden,
individually and in his official capacity,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                            Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Marlon Blacher, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations related to an administrative rule violation. We have jurisdiction under

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil

Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We may

affirm on any basis supported by the record. Enlow v. Salem-Keizer Yellow Cab

Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      The district court properly dismissed Blacher’s due process claim against

defendant Dieball because Blacher failed to allege facts sufficient to show a

protected liberty interest or “atypical and significant hardship.” Sandin v. Conner,

515 U.S. 472, 483-85 (1995) (a prisoner has no protected liberty interest when the

sanction imposed neither extends the length of his sentence nor imposes an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life”); Serrano v. Francis, 345 F.3d 1071, 1077-78 (9th Cir.

2003) (due process procedural protections “adhere only when the disciplinary

action implicates a protected liberty interest”).

      Dismissal of Blacher’s First Amendment retaliation claim was proper

because Blacher failed to allege facts sufficient to show that Dieball’s actions did

not advance legitimate goals of the correctional institution. See Watison v. Carter,

668 F.3d 1108, 1114 (9th Cir. 2012) (setting forth elements of a First Amendment

retaliation claim in the prison context).

                                            2                                   16-56667
      The district court properly dismissed Blacher’s Eighth Amendment claim

because Blacher failed to allege facts sufficient to show that Dieball acted with

deliberate indifference to a substantial risk of serious harm. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately indifferent

only if he “knows of and disregards an excessive risk to inmate health or safety”).

      The district court properly dismissed Blacher’s equal protection claim

because Blacher failed to allege facts sufficient to show that Dieball discriminated

against him based on his race. See Hartmann v. Cal. Dep’t of Corrs. & Rehab.,

707 F.3d 1114, 1123 (9th Cir. 2013) (“To prevail on an Equal Protection claim

brought under § 1983, [plaintiff] must allege facts plausibly showing that the

defendants acted with an intent or purpose to discriminate against [him] based

upon membership in a protected class.” (citations and internal quotation marks

omitted)).

      The district court properly dismissed Blacher’s due process claim against

defendant Valenzuela because Blacher failed to allege facts sufficient to show a

protected liberty interest. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

2003) (“[I]nmates lack a separate constitutional entitlement to a specific prison

grievance procedure.”).

                                          3                                    16-56667
      Dismissal of Blacher’s “conflict of interests” claim was proper because

Blacher failed to allege facts sufficient to state any plausible claim for relief. See

Hebbe, 627 F.3d at 341-42 (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim).

      The district court properly dismissed Blacher’s claim that the punishment

constituted double jeopardy. See United States v. Brown, 59 F.3d 102, 104

(explaining that double jeopardy does not attach to prison disciplinary

proceedings).

      The district court properly dismissed Blacher’s claim that the punishment

constituted slavery or involuntary servitude. See Draper v. Rhay, 315 F.2d 193,

197 (9th Cir. 1963) (“There is no federally protected right of a state prisoner not to

work while imprisoned after conviction.”).

      We reject as meritless Blacher’s contentions that the district court failed to

use Blacher’s correct legal name, his habeas petition is protected by copyright, and

defendants were required to respond to his “Affidavit of Corporate Denial.”

      We do not consider Blacher’s contentions regarding the district court’s

denial of his various motions because they are not supported by argument. See

Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993).

                                            4                                    16-56667
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        5                                   16-56667